Citation Nr: 1010905	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, bipolar disorder, and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Veteran testified before the Board at a hearing at the RO 
in August 2009; the undersigned Acting Veterans Law Judge 
presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file discloses that the Veteran was 
hospitalized by VA in January 1973 (approximately 18 months 
after his separation from service) for treatment of 
schizophrenia.  The summary of that hospitalization indicates 
that he had been treated at the Baptist Hospital Medical 
Center (apparently in Little Rock, Arkansas) with 
phenothiazines in the past.  No reports of that treatment are 
of record.  The summary also states that the Veteran was to 
return to the VA Mental Health Clinic for further treatment.  
The Veteran testified that he had received consistent 
treatment from VA since 1973.  The only VA treatment records 
contained in the claims file are from 1992.  It is unclear as 
to whether a request was made for records prior to 1992.  In 
this regard, the Board notes that VA treatment reports are 
constructively of record and must be obtained if the material 
could be determinative of the claim; clearly, mental health 
treatment records at that time would be material to the 
current appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Social Security records that are in the file include an 
August 1993 report by Timothy Hodges, M.D., indicating that 
the Veteran had bipolar disorder and had been taking Lithium 
and Stelazine "for years."  In August 2009, Dr. Hodges 
submitted a letter stating that the Veteran's depression 
began in 1970 while in the military in Germany.  He noted 
that "[b]reakdown or collapse in such cases may take many 
years to develop."  The record does not document how long 
Dr. Hodges has treated the Veteran.  Nor was his statement 
supported by any other rationale.  

The Board observes that Dr. Hodges' statement and 1993 
treatment report are congruent with the Veteran's hearing 
testimony.  The Board finds that that evidence, considering 
the 1973 VA hospital summary, clearly triggers VA's duty to 
assist the Veteran in obtaining a medical opinion by a 
medical professional who has had an opportunity to review the 
entire claims file, including any medical records that are 
obtained pursuant to this remand.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  

Finally, in his June 2008 claim, the Veteran seeks 
entitlement to service connection for depression.  However, 
based on the available treatment records and the Veteran's 
testimony, there is evidence that he has been diagnosed as 
having bipolar disorder and schizophrenia.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held 
that a claim for benefits based on PTSD encompassed benefits 
based on another acquired psychiatric disorder because the 
evidence developed during the processing of the claim 
indicated that the symptoms for which the claimant was 
seeking VA benefits may have been caused by another acquired 
psychiatric disorder.  The August 2008 rating decision only 
addressed the claim for benefits due to depression, not 
another acquired psychiatric disorder. I n readjudicating the 
claim, the possibility of service connection for the other 
acquired psychiatric disorders must also be addressed.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify all 
sources of psychiatric treatment he has 
received since his separation from 
service.  After obtaining any needed 
signed authorizations, the RO should 
request copies of the records of all 
treatment identified by the Veteran, in 
particular from the Baptist Hospital 
Medical Center (apparently in Little 
Rock, Arkansas) prior to January 1973, 
and from the VA Medical Center in North 
Little Rock, Arkansas, beginning in 
February 1973.  All records so received 
should be associated with the claims 
file.  Any negative development should be 
included in the record, which notes that 
efforts that were made to obtain the 
records.

2.  After all requested records have been 
obtained, schedule the Veteran for a 
psychiatric examination.  The claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated testing should be completed.  
The examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses.  The examiner 
should indicate whether any current 
psychiatric disorder is the same as, 
different from, or a continuation or 
maturation of the schizophrenia which was 
diagnosed in 1973.  Request that the 
examiner provide the following opinions: 
(1) is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that any current psychiatric disorder 
began during service or is the result of 
disease or injury incurred in service; or 
(2) was a psychosis first manifest within 
one year following the Veteran's 
separation from service?  All opinions 
should be supported by adequate 
rationale.  

3.  After the requested development has 
been completed, again consider the 
Veteran's claim.  If the claim is not 
granted to his satisfaction, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

